DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Teshima reference (US Patent Publication No. 2012/0292127).
5.	Regarding claim 1, the Teshima reference discloses:
an intake duct (FIG. 1) for an internal combustion engine [Paragraph 0001], the intake duct comprising:
a pipe-shaped shell (FIG. 1) including
a first molded product (16) formed by a plastic molded product [Paragraph 0040] and including an opening (FIG. 3—opening includes the area between the ribs (30) and the area defined by the vent holes (28))  extending through the first molded product (16) in a thickness direction (FIG. 3), and a second molded product (32, 34) formed by a fiber molded product produced through compression molding [Paragraph 0049—cover member (32) made from needle punch method], wherein the second molded product (32, 34) includes an air-permeable fitting projection (FIG. 4—the cover member (32) can be considered a projection of the entire second molded product (32, 34) that projects downward into the opening.  There is no 
6.	Regarding claim 2, the Teshima reference further discloses:
wherein the fitting projection (32) includes a projection end surface (FIG. 4—bottom surface of (32) that contacts the top surface of (16)) that is flush with an inner surface (FIG. 4—the surface of (16) that is between ribs (30) could be considered an inner surface) of the first molded product (16) adjacent to the fitting projection (32).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Teshima reference in view of the Fujihara reference (US Patent No. 6,553,953).
9.	Regarding claim 3, the Teshima reference further discloses:
wherein the shell includes a first segment (18) and a second segment (16, 34) joined with the first segment (18) in a circumferential direction (FIG. 3),
the second segment (16, 34) includes the first molded product (16) and the second molded product (34, 32).
The Teshima reference discloses the invention as essentially claimed.  However, the Teshima reference fails to disclose the first segment is formed by a fiber molded product produced through compression molding and includes an air-permeable and low-compression 
The Fujihara reference teaches it is conventional in the art of intake ducts for internal combustion engines to provide as taught in (FIG. 22) the first segment (105) is formed by a fiber molded product [Abstract] produced through compression molding (Column 6, lines 45-54) and includes an air-permeable (Column 3, lines 39-57) and low-compression portion (FIG. 22—body) and a high-compression portion (FIG. 22—152) that is compressed to a higher degree than the low-compression portion (Column 15, lines 48-56).  Such configurations/structures would allow further increase in strength (Column 15, lines 48-56).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the intake duct of the Teshima reference, such that the intake duct further includes the first segment is formed by a fiber molded product produced through compression molding and includes an air-permeable and low-compression portion and a high-compression portion that is compressed to a higher degree than the low-compression portion, as clearly suggested and taught by the Fujihara reference, in order to allow further increase in strength (Column 15, lines 48-56
10.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Teshima reference in view of the Fujihara reference and further in view of the Park reference (US Patent No. 7,802,651).
11.	Regarding claim 4, the Teshima reference fails to disclose:
wherein the first molded product includes a bottom wall, two opposing walls that are bent and extended from two side edges of the bottom wall and opposed to each other, and two flanges that are bent and extended from the two opposing walls,
the two flanges are joined with the first segment, and
the second molded product is joined with outer surfaces of the bottom wall and the two opposing walls of the first molded product.

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the intake duct of the Teshima reference, such that the intake duct further includes wherein the first molded product includes a bottom wall, two opposing walls that are bent and extended from two side edges of the bottom wall and opposed to each other, and two flanges that are bent and extended from the two opposing walls, the two flanges are joined with the first segment, and the second molded product is joined with outer surfaces of the bottom wall and the two opposing walls of the first molded product, as clearly suggested and taught by the Park reference, in order to allow the removal of a filter unit (Column 5, lines 27-30).
Allowable Subject Matter
12.	Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747